Citation Nr: 0836540	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as neck pain, 
including as secondary to the service-connected lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The Board remanded the claims for 
additional development in April 2008.

The issue of service connection for allergies is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

The veteran's current cervical spine disorder was not present 
until many years after service and was not caused or 
aggravated by his service connected lumbosacral strain. 


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his cervical spine disorder is due 
to service or is secondary to his service-connected back 
disability.  He contends that he never complained about his 
neck because he thought it was the same disorder as the low 
back disability.

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA treatment records.  The veteran was afforded 
a VA medical examination in October 2004 and an addendum for 
a medical opinion was obtained in June 2008.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Service Connection 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection may also be granted for any 
disability which is proximately due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Examination upon entry into service in June 1970 was negative 
for any complaints of neck pain or neck problems.  Service 
medical records are negative for complaints of neck pain or 
neck problems.  The veteran was seen for low back pain that 
had recently developed in August 1970.  Spondylolysis of L5 
was diagnosed.  He was seen for the pain several times that 
month.  A November 1970 notation describes a recurrence of 
low back pain, spondylosis and tenderness at L5, and a full 
range of motion.  In December 1970 the veteran was seen in 
the physical therapy clinic for low back pain.  He was put on 
a lumbar strain program.  In February 1971 he complained of 
pain in his right shoulder.  An April 1971 notation indicated 
that the veteran was going to come back to be seen for his 
back.  Examination upon discharge from service was negative 
for any neck pain or neck problems.

In March 1972, the veteran filed a claim with VA for his 
back.  No mention was made of neck problems.  A June 1972 
radiologic examination showed a slight degree of 
levioscoliosis but an otherwise unremarkable spine.  An 
August 1972 VA examination for the back claim did not note 
any neck problems or complaints of neck problems, despite the 
fact that the veteran did complain of other ailments besides 
his back, such as his knees.  Similarly, at a March 1983 VA 
examination for the back the veteran did not complain about 
his neck and no neck problems were noted. 

A June 2004 neck examination was normal.  The veteran filed 
his claim for a neck disorder in August 2004.  The first 
medical evidence relating to his claimed neck disorder is a 
VA examination dated October 2004.  Radiating pain on motion 
was noted.  There was muscle spasm and tenderness.  Range of 
motion of the cervical spine was flexion to 45 degrees with 
pain, extension to 35 degrees with pain, bilateral flexion to 
20 degrees on each side with pain, and bilateral rotation to 
65 degrees on each side with pain.  Pain, fatigue, weakness, 
lack of endurance, and incoordination were noted.  
Degenerative disease of the cervical spine was diagnosed.  
The examiner noted that the veteran injured his lower back 
and cervical spine in 1970.

The Board notes that the examiner's note that the veteran had 
injured his neck in 1970 is not based on medical records but 
on a history provided by the veteran.  Medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
However, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that VA can not reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g.,Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (discussing circumstances when a VA 
examination is required).

The Board finds the examiner's report of the veteran's 
symptoms credible, as it is consistent with the existing 
medical records.  However, there is no medical evidence on 
which to base the contention that the veteran injured his 
neck in 1970.  The only evidence of such an injury are the 
statements made by the veteran over thirty years after the 
alleged injury.  The veteran is certainly competent to 
testify as to his own symptoms.  See Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  However, his testimony alone, 
without the support of a medical opinion as to diagnosis and 
causation, is not sufficient evidence of an in service injury 
so as to merit granting this claim.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The first evidence of the veteran seeking medical treatment 
for his neck is not dated until November 2004, when the 
veteran reported to a VA provider that his neck pain had 
started four days prior.  He had pain with motion which he 
rated as a three out of ten.  After this visit, the veteran 
was seen again for complaints of neck pain, including in 
March 2005 when he complained of neck pain that radiated down 
his chest, back, and legs; and in April 2005 when cervical 
spasm and degenerative joint disease of the cervical spine 
were noted.

An addendum to the October 2004 opinion was obtained in June 
2008.  It was intended to address the etiology of the 
veteran's neck disorder.  The examiner found that it was less 
likely than not that the veteran had injured his neck in 
service, since there were no complaints for many years, since 
radiologic examination in 1983 showed no neck problems, and 
since the veteran's disorder was consistent with a person his 
age with degenerative joint disease.  The examiner also found 
that the neck disorder was less likely than not related to 
the service-connected low back disability, since one does not 
result in the pathology of the other.  In evaluating the 
probative value of competent medical evidence, the Court has 
stated that "The probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board finds that this opinion is credible 
evidence against the veteran's claim, since the examiner 
thoroughly explained his rationale and based it on the 
veteran's history and on medical pathology.  The Board also 
affords this opinion more weight than the October 2004 
examiner's statement that the veteran injured his neck in 
1970, since, as is discussed above, that statement was based 
on a history provided by the veteran which is not supported 
by the evidence or the record.

In this case, there is no credible medical evidence of record 
to support a finding that the veteran was diagnosed with a 
neck disorder during active service.  There is no evidence of 
record that the veteran was treated for a neck disorder 
within twelve months of his separation from service.  There 
is no evidence of record to suggest that a neck disorder 
existed until 2004, when the veteran filed his claim for 
service connection and subsequently sought treatment for a 
neck disorder.  
 
The absence of any diagnosis of the claimed neck disorder in 
the service and post-service medical records until 2004 
constitutes negative evidence tending to disprove the 
assertion that the veteran had a neck disorder during his 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. 
§ 3.102 (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any evidence of symptoms suggestive of a neck 
disorder until 2004, over thirty years after service, is 
evidence which tends to show that a neck disorder was not 
incurred in service.

The Board does not find the veteran's contention that he 
injured his neck in service and has had problems with it ever 
since persuasive.  While the veteran contends that he simply 
did not mention his neck as he considered it part of his back 
disability, the fact remains that no medical examiner ever 
noted cervical problems and radiologic examination in 1983 
showed a normal neck.  See Buchanon v. Nicholson, 451 F.3d 
1331 (2006) (the Board may weigh the lack of contemporaneous 
medical records against a veteran's lay evidence, but that 
the lack of such records does not render lay evidence not 
credible).  Thus, if the veteran did in fact injure his neck 
in service, any problems he experienced at that time were no 
more than acute and transitory.

In addition, the absence of evidence of a neck disorder 
during service is supported by affirmative evidence that 
tends to show that the claimed disorder was not incurred 
during that time.  Primarily, this affirmative evidence is 
the June 2008 VA opinion which concluded that a neck disorder 
is a relatively new development not related to service.  The 
Board finds that this opinion is credible evidence that a 
neck disorder is not related to service.

The only evidence supporting the veteran's claims that the 
current neck disorder is related to service are the veteran's 
own statements.  Again, the Board notes that the statements 
of the veteran and his representative to the effect that his 
neck disorder is causally connected to his active service are 
not probative as there is no evidence in the record that he 
has any medical knowledge or expertise to render such an 
opinion.  Espiritu, supra.  Further, there is no competent 
medical opinion of record that provides an etiologic link, 
whether by causation or by aggravation, between the veteran's 
current neck disorder and his active service.

In addition, the Board finds that the veteran's neck disorder 
is not proximately due to his service-connected back 
disability.  The June 2008 VA opinion is affirmative evidence 
that tends to show that the two are not related, as it 
concludes that the pathology of one does not relate to the 
pathology of the other.  The Board finds that this opinion is 
credible evidence that a neck disorder is not related to 
service.  Furthermore, the only evidence supporting the 
veteran's claims that the current neck disorder is related to 
the back disorder are the veteran's own statements, which are 
not probative as there is no evidence in the record that he 
has any medical knowledge or expertise to render such an 
opinion.  Espiritu, supra.  Further, there is no competent 
medical opinion of record that provides an etiologic link, 
whether by causation or by aggravation, between the veteran's 
current neck disorder and his service-connected back 
disability.
 
After consideration of the entire record and the relevant 
law, the Board finds that the veteran's back disorder is not 
related to his active service or to a service-connected 
disability.  While it is apparent that the veteran currently 
has a neck disorder, the medical evidence of record as a 
whole supports the proposition that there is no etiological 
relationship between the origin and/or severity of the neck 
disorder and service or a service-connected disability.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a neck disorder.  As such, the evidence is insufficient 
to support a grant of service connection.


ORDER

Service connection for a neck disorder is denied.


REMAND

In April 2008, the Board remanded the claim for service 
connection for allergies and instructed the RO/AMC to obtain 
an addendum to an October 2004 opinion.  The addendum was to 
address the etiology of the veteran's chronic maxillary 
sinusitis.  The Board asked that a complete rationale for the 
opinion be provided.  In June 2008, the addendum was 
prepared.  The claims file was reviewed and a history of 
treatment was provided, but the examiner did not provide a 
rationale for the opinion that was given.  Without such 
rationale, this opinion is inadequate.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).  
Furthermore, the Board did specifically request a rationale, 
and the Board errs as a matter of law when it fails to ensure 
compliance with its remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Given the need for a new addendum and 
given the fact that the last examination took place in 
October 2004, the Board finds that the veteran should be 
afforded a complete new examination and a new opinion should 
be based on that examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a new VA 
examination.  The entire claims file 
must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history and physical 
and assign all relevant sinus- and 
allergy- related diagnoses.
 
The examiner should state whether any 
current sinus or allergy problems are 
at least as likely as not related to 
the veteran's sinus and allergy 
problems in service.  A complete 
rationale for the opinion should be 
provided.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


